Citation Nr: 1431829	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-48 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a dental disability, claimed as loss of bottom left teeth.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim of entitlement to VA outpatient dental treatment is REFERRED to the RO for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.


FINDING OF FACT

It is not shown that the Veteran has a dental disability for which compensation is payable; he is not shown to have a current dental disability which is the result of in-service trauma or disease.  


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim of service connection for a dental disability.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim of service connection for a dental disability for compensation purposes prior to its initial adjudication.  April and May 2009 letters explained the evidence necessary to substantiate a service connection claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him generally of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he has been prejudiced by a notice defect.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a compensable dental disability, an examination to secure a nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a dental disability for compensation purposes, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As indicated above, a claim for service connection for a dental condition for VA outpatient dental treatment purposes is referred to the RO for appropriate action.

The Veteran claims that due to the water in Korea, and lack of fluoride therein, he developed problems with his left bottom teeth which required pain medication and extraction following discharge from service.  His STRs show he sought dental treatment in November 1966, February 1967, and July 1967.  Records of this treatment only included the date of treatment, and not complaints, type of treatment, or any diagnoses related to his teeth.  

Immediately following separation (between September 1968 and February 1969), the Veteran received treatment for dental disability at the Mountain Home Tennessee VA Dental Clinic.  Records of this treatment show he underwent ten fillings (# 8, 13, 14, 15, 2, 32, 7, 9, 10, 11), two extractions (# 18, 19), and a partial lower chrome denture was implanted.  It was also noted that tooth # 20 was missing. 

Postservice treatment records show continuous regular dental treatment from 1975.  

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  

Additionally, although missing teeth may be compensable (under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity"), the Note immediately following Diagnostic Code 9913 states, "[t]hese ratings apply only to bone loss from trauma or disease such as osteomyelitis, and not the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  There is no evidence of record that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis, and he has not so alleged.  

The Veteran has not presented any competent evidence that he has a dental disorder for which service connection for compensation purposes may be granted.  He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based upon the foregoing, the Board concludes that there is no basis in the law for the award of service-connected VA disability compensation for the Veteran's current dental condition.  He is not eligible for VA compensation as his current dental condition does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal must be denied. 








ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.



____________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


